This is common law certiorari. The petitioner was a candidate at the primary election which was held in Providence on March 29, 1977 to select the Democratic Party’s candidate for the office of councilman for the city’s Tenth Ward. The election of a councilman is scheduled for May 3, 1977.
At the close of the polls on March 29, a count of the voting machine totals showed petitioner to be leading all the other candidates. Subsequently, when the results of the count of the so-called absentee and shut-in votes were added by the Providence Board of Canvassers to the voting machine totals, the total vote indicated that the party’s nominee was Lloyd Griffin.
Thereafter, petitioner commenced a series of challenges, which took him to the Rhode Island State Board of Elections, the Providence Board of Canvassers, and this court. Throughout this 'controversy he has constantly maintained that the Rhode Island State Board of Elections should not have certified and delivered the ballots to the Providence Board of Canvassers and that the Providence Board of Canvassers should not have counted the ballots because the election laws of this state do not authorize the use of absentee and shut-in ballots at primary elections.
A majority of the court have agreed that there is no constitutional or statutory basis for allowing absentee and shut-in voters to cast their votes in a primary election. Our opinion will be filed later.
The petition for certiorari is granted, the records and return of the respondent Rhode Island State Board of Elections in certifying and delivering the absentee and shut-in ballots to the Providence Board of Canvassers is quashed, and any action taken by the Providence Board of Canvassers to certify Lloyd Griffin, pursuant to the pertinent provisions of G.L. 1956 (1969 *927Reenactment) eh. 15 of title 17, as the party’s nominee is also quashed, and the records certified to us are returned to the respective boards with our decision endorsed thereon.
Keven A. McKenna, for petitiner.
Julius C. Michaelson, Attorney General, Stephen F. Achille, Anthony J. Bucd, William Y. Chaika, for Lloyd Griffin, for respondents.
Mr. Justice Doris is dissenting. His opinion will also follow.